Title: To John Adams from Thomas Jefferson, 13 November 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Nov. 13. 1787.
          
          This will be delivered you by young mr̃ Rutledge. your knowledge of his father will introduce him to your notice. he merits it moreover on his own account.
          I am now to acknolege your favors of Oct. 8. & 26. that of August 25. was duly received, nor can I recollect by what accident I was prevented from acknoleging it in mine of Sep. 28. it has been the source of my subsistance hitherto, & must continue to be so till I receive letters on the affairs of money from America. Van Staphorsts & Willinks have answered my draughts.— your books for M. de la Fayette are received here. I will notify it to him, who is at present with his provincial assembly in Auvergne.
          Little is said lately of the progress of the negociations between the courts of Petersburg, Vienna, & Versailles. the distance of the former & the cautious, unassuming character of it’s minister here is one cause of delays: a greater one is the greediness & instable character of the emperor. nor do I think that the Principal here will be easily induced to lend himself to any connection which shall threaten a war within a considerable number of years. his own reign

will be that of peace only, in all probability; and were any accident to tumble him down, this country would immediately gird on it’s sword & buckler, & trust to occurrences for supplies of money. the wound their honour has sustained festers in their hearts, and it may be said with truth that the Archbishop & a few priests, determined to support his measures because proud to see their order come again into power, are the only advocates for the line of conduct which has been pursued. it is said & believed thro’ Paris literally that the Count de Monmorin “pleuroit comme un enfant” when obliged to sign the counter declaration. considering the phrase as figurative, I believe it expresses the distress of his heart. indeed he has made no secret of his individual opinion. in the mean time the Principal goes on with a firm & patriotic spirit, in reforming the cruel abuses of the government and preparing a new constitution which will give to this people as much liberty as they are capable of managing. this I think will be the glory of his administration, because, tho’ a good theorist in finance, he is thought to execute badly. they are about to open a loan of 100. millions to supply present wants, and it is said the preface of the Arret will contain a promise of the Convocation of the States general during the ensuing year. 12. or 15. provincial assemblies are already in action, & are going on well: and I think that tho’ the nation suffers in reputation, it will gain infinitely in happiness under the present administration. I inclose to mr̃ Jay a pamphlet which I will beg of you to forward. I leave it open for your perusal. when you shall have read it, be so good as to stick a wafer in it. it is not yet published, nor will be for some days. this copy has been ceded to me as a favor.
          How do you like our new constitution? I confess there are things in it which stagger all my dispositions to subscribe to what such an assembly has proposed. the house of federal representatives will not be adequate to the management of affairs either foreign or federal. their President seems a bad edition of a Polish king. he may be reelected from 4. years to 4. years for life. reason & experience prove to us that a chief magistrate, so continuable, is an officer for life. when one or two generations shall have proved that this is an office for life, it becomes on every succession worthy of intrigue, of bribery, of force, & even of foreign interference. it will be of great consequence to France & England to have America governed by a Galloman or Angloman. once in office, & possessing the military force of the union, without either the aid or check of a council, he would not be easily dethroned, even if the people could be induced to

withdraw their votes from him. I wish that at the end of the 4. years they had made him for ever ineligible a second time. indeed I think all the good of this new constitution might have been couched in three or four new articles to be added to the good, old, & venerable fabrick, which should have been preserved even as a religious relique.—
          present me & my daughters affectionately to mr̃s Adams. the younger one continues to speak of her warmly. accept yourself assurances of the sincere esteem & respect with which I have the honour to be, Dear Sir, your friend & servant
          
            Th: Jefferson
          
          
            P.S. I am in negociation with de la Blancherie. you shall hear from me when arranged.
          
        